Case 2:20-cv-00078-JRG Document 79-8 Filed 12/16/20 Page 1 of 3 PageID #: 2610




                        Exhibit F
             Case 2:20-cv-00078-JRG Document 79-8 Filed 12/16/20 Page 2 of 3 PageID #: 2611

Contact
                                      Eric Lucas
www.linkedin.com/in/eric-             Senior Vice President, Licensing and Litigation at Acacia Research
lucas-29a0232a (LinkedIn)             Group
                                      Laguna Beach
Top Skills
Intellectual Property                 Experience
Licensing
Litigation
                                      Acacia Research Group
                                      Senior Vice President, Licensing and Litigation
                                      2012 - Present (8 years)
                                      Newport Beach, CA


                                      Intellectual Ventures
                                      Licensing Agent
                                      2011 - 2012 (1 year)
                                      Laguna Beach, CA


                                      Open Invention Network
                                      Director of Licensing
                                      2010 - 2012 (2 years)
                                      Laguna Beach


                                      Independent Intellectual Property Attorney
                                      Attorney
                                      2008 - 2012 (4 years)
                                      Laguna Beach, CA

                                      Director of Licensing for Open Invention Network ("OIN"); Director of Licensing
                                      for EpicenterIP (formerly IPotential); Licensing Agent for Intellectual Ventures


                                      Alcatel-Lucent
                                      Assistant GC, Sr. Director (Patent Licensing)
                                      2004 - 2008 (4 years)


                                      Boeing
                                      Director, Intellectual Property Business
                                      2003 - 2004 (1 year)
                                      Irvine, CA


                                      Cambridge Display Technology
                                      Senior VP, General Counsel and Director of IP
                                      2001 - 2003 (2 years)
                                                                         Page 1 of 2
Case 2:20-cv-00078-JRG Document 79-8 Filed 12/16/20 Page 3 of 3 PageID #: 2612



                         Education
                         Indiana University Bloomington
                         JD, Law


                         Rose-Hulman Institute of Technology
                         BS, Engineering




                                                      Page 2 of 2
